Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Glimcher Realty Trust Columbus, Ohio We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-87538, 333-153257, 333-43317, 333-155720,333-61339 and 333-115068), Form S-11 (No. 33-69740) and Form S-8 (Nos. 33-94542, 333-10221, 333-84537, 333-123557 and 333-143237) of Glimcher Realty Trust of our reports dated December 23, 2010 relating to the Statements of Revenues and Certain Expenses of Kierland Crossing, LLC and Sucia Scottsdale, LLCfor the year ended December 31, 2009, which appear in this Current Report on Form 8-K of Glimcher Realty Trust dated December 23, 2010. BDO USA, LLP Chicago, Illinois December 23, 2010
